 



Exhibit 10.61
PEABODY ENERGY CORPORATION
Management Annual Incentive Compensation Plan
     1. Purpose. The purpose of the Peabody Energy Corporation Management Annual
Incentive Compensation Plan (the “Plan”) is to provide members of the senior
management of Peabody Energy Corporation (the “Company”) and its affiliates with
annual incentive compensation based on the level of achievement of financial,
individual and other performance criteria. The Plan is intended to focus the
interests of key employees on the key measures of the Company’s success and to
reward such employees for achieving such key measures of the Company’s success.
     2. Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:
     “Administrator” shall mean the Board of Directors of the Company or the
Compensation Committee acting in accordance with Board directives.
     “Award” shall mean a cash payment made to a Participant pursuant to this
Plan (whether paid at the end of a Performance Period or deferred).
     “Board” shall mean the Board of Directors of the Company.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor thereto.
     “Compensation Committee” shall mean the Compensation Committee of the Board
(or any successor committee).
     “Participant” shall mean any employee of the Company who is eligible to
participate in accordance with Section 3 of this Plan.
     “Performance Period” shall mean any period of at least one year designated
as a Performance Period by the Administrator.
     “Performance Target” shall mean an Award target that may be paid to a
Participant at the end of the applicable Performance Period if certain defined
performance goals are achieved during the Performance Period.
     3. Eligibility. The Participants in this Plan for any Performance Period
shall be key employees of the Company who are designated individually or by
class to be Participants for any Performance Period by the Administrator.
     4. Awards.



--------------------------------------------------------------------------------



 



 

Peabody Energy Corporation
Executive Performance Incentive Plan
     (a) The Administrator shall establish performance goals for each
Performance Period prior to or within the first 90 days of such Performance
Period. The performance goals may be based on organizational business criteria,
such as stock price, sales, return on equity, return on assets, return on
investment, book value, expense management, earnings per share, cash flow, net
income, individual performance, EBITDA, safety performance, business unit and
site accomplishments; individual performance criteria; or any combination of the
foregoing. The Administrator shall define such criteria at the time it
establishes the performance goals.
     (b) At the beginning of each Performance Period, the Administrator shall
also establish the Performance Target.
     (c) The payment of an Award shall be subject to achievement of the defined
performance goals, as determined by the Administrator in its sole discretion,
and subject to the Participant being employed by the Company on the last day of
the Performance Period; provided, however, that the Administrator shall be
permitted to adjust or modify a Performance Target or Award upon the occurrence
or existence of extraordinary corporate events, or other circumstances that, in
the good faith determination of the Board, warrant such adjustment or
modification.
     (d) An Award under this Plan is intended to be exempt from the one million
dollar limit on deductible compensation under Section 162(m) of the Code. The
Administrator shall have the power to impose any restrictions on Awards as it
may deem necessary or appropriate to ensure that such Awards satisfy all
requirements for “performance-based compensation” within the meaning of Section
162(m) of the Code, the regulations promulgated thereunder, and any successors
thereto, or an exemption from such requirements.
     5. Form of Payment. An Award shall be paid in the form of cash.
     6. Time of Payment. An Award for a Performance Period normally shall be
paid as soon as administratively feasible after the Administrator certifies that
the performance goals applicable to such Award were met. However, a Participant
may elect to defer receipt of such a payment in accordance with the terms of the
Peabody Energy Corporation Deferred Compensation Plan.
     7. Other Conditions.
     (a) No person shall have any claim to an Award under the Plan, and there is
no obligation of uniformity of treatment of Participants under the Plan. Awards
under the Plan may not be assigned or alienated.
     (b) The granting of a Performance Target or an Award under the Plan shall
impose no obligation on the Company or any affiliate to continue the employment
of a Participant and shall not lessen or affect the Company’s right to terminate
the employment of such Participant.



--------------------------------------------------------------------------------



 



 

Peabody Energy Corporation
Executive Performance Incentive Plan
     (c) The Company or any affiliate shall have the right to deduct from any
Award to be paid under the Plan any federal, state or local taxes required by
law to be withheld with respect to such payment.
     8. Plan Administration.
     (a) The Administrator shall have full discretionary power to administer and
interpret the Plan and to establish rules for its administration. In making any
determinations under or referred to in the Plan, the Administrator shall be
entitled to rely on opinions, reports or statements of employees of the Company
and its affiliates and of counsel, public accountants and other professional or
expert persons.
     (b) The Plan shall be governed by the laws of the State of Delaware and
applicable federal law.
     9. Modification or Termination of Plan. The Board may modify or terminate
the Plan at any time, effective at such date as the Board may determine.
     10. Effectiveness. The Plan shall be effective as of the date the Board
approves the Plan.
     11. Withholding Taxes. The Company shall have the right to deduct from any
cash payment made under the Plan any federal, state or local income or other
taxes required by law to be withheld with respect to such payment. Before
payment of any Award may be deferred pursuant to Section 6, the Company may
require that the Participant pay or agree to withholding for any federal, state
or local income or other taxes which may be imposed on any amount deferred.
     The undersigned hereby certifies that this Plan was duly adopted by the
Board at its meeting on                     , 2001.

             
 
  By:        
 
           
 
           
 
  Name:        
 
           
 
           
 
  Title:        
 
           
 
           
 
  Date:        
 
     
 
   